Citation Nr: 1547249	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Atlanta Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in July 2010.  The RO issued a statement of the case (SOC) in October 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in October 2011. 

A Board hearing was requested and scheduled, however in August 2015 the Veteran submitted correspondence indicating he no longer wished to proceed with the hearing.  Therefore, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.  

The Veteran asserts that service connection for sleep apnea is warranted as secondary to his PTSD.

In this case, service treatment records are negative for complaints, diagnoses, or treatment for sleep apnea.  Following service, the Veteran was seen for complaints of snoring at night in April 2008 at the Atlanta VAMC, and he reported two prior sleep studies with no sleep apnea found.  In November 2009 at the Piedmont Fayette Hospital, the Veteran underwent a sleep study, and was diagnosed with obstructive sleep apnea.  Records from Kaiser Permanente indicate that the Veteran was issued a CPAP device to treat his sleep apnea.  

In this case, given the Veteran's claim of a relationship between his sleep apnea and his service-connected posttraumatic stress disorder, the Board finds that the Veteran should be afforded a VA examination with medical opinion determining whether the Veteran's sleep apnea is caused or aggravated by his PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include any records from the Atlanta VA Medical Center, from September 2011 to the present and associate them with the claims file or virtual record.  All reasonable attempts should be made to obtain such records and VA facilities must provide a negative response if no records are found.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A § 5103A(b)(2) and 38 C.F.R § 3.159(e).

2. After any outstanding VA treatment records are associated with the claims file, schedule the Veteran for an examination regarding his sleep apnea.  The entire claims file, to include a complete copy of this REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion for the following questions:

(a) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that sleep apnea was caused by the Veteran's service-connected PTSD? 

(b) If the answer to (a) is "No," is it at least as likely as not (i.e., there is a 50 percent or greater probability) that sleep apnea was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected PTSD?  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.   

      A fully articulated medical rationale for any opinion 
expressed must be set forth in the medical report.  If the examiner cannot provide an opinion without 
      resorting to mere speculation, such should be so stated 
      along with a supporting rationale. In so doing, the 
      examiner shall explain whether the inability to provide 
      a more definitive opinion is the result of a need for 
      additional information, or that he or she has exhausted 
      the limits of current medical knowledge in providing 
      an answer to the particular question.

3. Readjudicate the claim.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

